 



EXHIBIT 10.1

PURCHASE AGREEMENT

June 28, 2005

M.D.C. Holdings, Inc.
4350 S. Monaco Street
Suite 500
Denver, Colorado 80237

     
Re:
  Distribution Agreement by and among M.D.C. Holdings, Inc., Banc of America
Securities LLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,
Credit Suisse First Boston LLC, Comerica Securities, Deutsche Bank Securities
Inc., Greenwich Capital Markets, Inc., J.P. Morgan Securities Inc., McDonald
Investments Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust
Robinson Humphrey Capital Markets, UBS Securities LLC and Wachovia Capital
Markets, LLC, dated October 6, 2004 (“Distribution Agreement”)

On June 28, 2005, M.D.C. Holdings, Inc. (“MDC”) and the undersigned agents (the
“Agents”) finalized terms for the issuance of $250 million of MDC’s Medium Term
Senior Notes (Fixed Rate Notes) Due 10 Years from the Original Issue Date (the
“Notes”). Settlement will occur on July 7, 2005. The Notes have been priced at a
fixed interest rate of 5.375% and have a stated maturity of July 1, 2015. The
Notes will be issued under the Senior Indenture dated December 3, 2002, as
supplemented, in a public offering pursuant to MDC’s currently effective shelf
registration statement, including the prospectus dated September 7, 2004, the
prospectus supplement dated October 6, 2004 and the pricing supplement dated
June 28, 2005.

Pursuant to the terms of the Distribution Agreement (including the
administrative procedures attached as Exhibit A thereto) and this Purchase
Agreement, the undersigned Agents agree to purchase the aggregate principal
amount of Notes set forth opposite their names below:

              Principal Amount            Name of Agent(s)   at Maturity  
Citigroup Global Markets Inc.
  $ 77,500,000  
J.P. Morgan Securities Inc.
  $ 77,500,000  
Wachovia Capital Markets, LLC
  $ 30,000,000  
Banc of America Securities LLC
  $ 20,000,000  
BNP Paribas Securities Corp.
  $ 7,500,000  
Comerica Securities, Inc.
  $ 7,500,000  
Credit Suisse First Boston LLC
  $ 7,500,000  
KeyBanc Capital Markets
  $ 7,500,000  
Greenwich Capital Markets, Inc.
  $ 7,500,000  
SunTrust Capital Markets, Inc.
  $ 7,500,000  
 
     
Total
  $ 250,000,000  
 
     

The terms of such Notes shall be as set forth below.

 



--------------------------------------------------------------------------------



 



     
Interest Rate:
  5.375% 
 
   
Interest Payment Dates:
  January 1 and July 1
 
   
Regular Record Dates
  December 15 and June 15
 
   
Redemption Date:
  In whole at any time or in part from time to time, upon not less than 30 nor
more than 60 days’ notice to the holders of the Notes.
 
   
Redemption Price(s):
  The greater of (i) 100% of the principal amount of the Notes being redeemed,
and (ii) the present value of the remaining scheduled payments on the Notes
being redeemed on the Redemption Date, discounted to the Redemption Date, on a
semiannual basis, at the Treasury Rate plus 25 basis points (0.25%), plus, in
each case, accrued and unpaid interest, if any, on the Notes to the Redemption
Date. In determining the Redemption Price and accrued interest, interest shall
be calculated on the basis of a 360-day year consisting of twelve 30-day months.
 
   
Principal Amount:
  $250,000,000 
 
   
Stated Maturity:
  July 1, 2015
 
   
Trade Date:
  June 28, 2005
 
   
Issue Price:
  99.848% 
 
   
Agent’s Discount or Commission:
  0.625% 
 
   
Settlement Date:
  July 7, 2005
 
   
Additional Terms:
   

The following additional definitions shall apply to the Redemption Price of the
Notes:

“Treasury Rate” means, with respect to any Redemption Date, the rate per annum
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Reference Treasury Dealer as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of such Notes.

“Comparable Treasury Price” means, with respect to any Redemption Date, (a) the
average of the bid and asked prices for the Comparable Treasury Issue (expressed
in each case as a percentage of its principal amount) on the third business day
preceding such Redemption Date, as set forth in the daily statistical release
(or any successor release)

2



--------------------------------------------------------------------------------



 



published by the Federal Reserve Bank of New York and designated “Composite 3:30
p.m. Quotations for U.S. Government Securities” or (b) if such release (or any
successor release) is not published or does not contain such price on such
business day, (i) the average of the Reference Treasury Dealer Quotations for
such Redemption Date, after excluding the highest and lowest such Reference
Treasury Dealer Quotations, or (ii) if the Trustee obtains fewer than four such
Reference Treasury Dealer Quotations, the average of all such quotations.

“Primary Treasury Dealer” means a primary U.S. Government securities dealer in
New York City.

“Reference Treasury Dealer” means (a) Citigroup Global Markets Inc., J.P. Morgan
Securities Inc. or one of the other Agents for the Notes, issued on the issue
date (or their respective affiliates which are Primary Treasury Dealers), and
their respective successors; provided, however, that if any of the foregoing
shall cease to be a Primary Treasury Dealer, MDC will substitute therefor
another Primary Treasury Dealer, and (b) any other Primary Treasury Dealer(s)
selected by MDC.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m. on the
third business day preceding such Redemption Date.

The Certificate referred to in Section 6(b), the opinions of counsel referred to
in Section 6(c) and the accountants’ letter referred to in Section 6(d) of the
above-mentioned Agreement will be required, and the holdback agreement set forth
in Section 3(g) of the above-mentioned Agreement will not be applicable.

If, on the Settlement Date, any one or more of the Agents shall fail or refuse
to purchase Notes which it or they have agreed to purchase hereunder, and the
aggregate principal amount of Notes which such defaulting Agent or Agents agreed
but failed or refused to purchase is not more than one-tenth of the aggregate
principal amount of the Notes to be purchased, each non-defaulting Agent shall
be obligated severally in the proportion which the principal amount of Notes set
forth opposite its name in this Purchase Agreement bears to the aggregate
principal of Notes set forth opposite the names of all such non-defaulting
Agents to purchase the Notes which such defaulting Agent or Agents agreed but
failed or refused to purchase; provided, however, that in no event shall the
principal amount of Notes which any Agent has agreed to purchase pursuant to
this Purchase Agreement be increased by an amount in excess of one-ninth of such
principal amount of Notes without the written consent of such Agent. If any
Agent or Agents shall fail or refuse to purchase Notes and the aggregate
principal amount of Notes with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Notes to be purchased, and
arrangements satisfactory to the non-defaulting Agents and the Company for the
purchase of such Notes are not made within 48 hours after such default, this
Agreement will terminate without liability on the part of any non-defaulting
Agent or the Company. In any such case the non-defaulting Agents shall have the
right to postpone the Settlement Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Registration Statement
and in the Prospectus or in any other documents or arrangements may be effected.

3



--------------------------------------------------------------------------------



 



Any action taken under this paragraph shall not relieve any defaulting Agent
from liability in respect of any default of such Agent under this Agreement.

MDC acknowledges and agrees that the Agents are acting solely in the capacity of
an arm’s length contractual counterparty to MDC with respect to the offering of
Notes contemplated hereby (including in connection with determining the terms of
the offering) and not as a financial advisor or a fiduciary to, or an agent of,
MDC or any other person. Additionally, none of the Agents is advising MDC or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. MDC shall consult with its own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and the Agents shall have
no responsibility or liability to MDC with respect thereto. Any review by the
Agents of MDC, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Agents and
shall not be on behalf of MDC.

This Agreement and all of the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of New
York.

This Agreement may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.

[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with our agreement, please indicate your
acceptance hereof in the space provided for that purpose below.

              CITIGROUP GLOBAL MARKETS INC.
 
       
 
  By:   /s/ Brian D. Bednarski
 
       
 
      Authorized Signatory
 
            J.P. MORGAN SECURITIES INC.
 
  By:   /s/ Maria Sramek
 
       
 
      Authorized Signatory
 
            WACHOVIA CAPITAL MARKETS, LLC
 
       
 
  By:   /s/ Patrick Jordan
 
       
 
      Authorized Signatory
 
            BANC OF AMERICA SECURITIES LLC
 
       
 
  By:   /s/ Peter J. Carbone
 
       
 
      Authorized Signatory
 
            BNP PARIBAS SECURITIES CORP.
 
       
 
  By:   /s/ Peter Masco
 
       
 
      Authorized Signatory
 
            COMERICA SECURITIES, INC.
 
       
 
  By:   /s/ Michael Wilk
 
       
 
      Authorized Signatory
 
            CREDIT SUISSE FIRST BOSTON LLC
 
       
 
  By:   /s/ Michael Cummings
 
       
 
      Authorized Signatory

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              KEYBANC CAPITAL MARKETS
 
       
 
  By:   /s/ Jason R. Weaver
 
       
 
      Authorized Signatory
 
            GREENWICH CAPITAL MARKETS, INC.
 
       
 
  By:   /s/ Steve B. Fitzpatrick
 
       
 
      Authorized Signatory
 
            SUNTRUST CAPITAL MARKETS, INC.
 
       
 
  By:   /s/ James J. Stathis
 
       
 
      Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



              CONFIRMED AND ACCEPTED,     as of the date first above written.  
 
  M.D.C. HOLDINGS, INC.    
 
            By:   /s/ Paris G. Reece III              
 
  Name:   Paris G. Reece III    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
            By:   /s/ Joseph H. Fretz              
 
  Name:   Joseph H. Fretz    
 
  Title:   Secretary    

[Signature Page to Purchase Agreement]